In the

United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 07-3126

K EVIN J. R ENKEN, Doctor,
                                              Plaintiff-Appellant,
                                v.

W ILLIAM D. G REGORY, Doctor,
W ILLIAM R. R AYBURN, Doctor,
JOHN A. W ANAT, Doctor, et al.,
                                           Defendants-Appellees.
                        ____________
           Appeal from the United States District Court
              for the Eastern District of Wisconsin.
             No. 04 C 1176—Lynn Adelman, Judge.
                        ____________

     A RGUED M AY 29, 2008 —D ECIDED S EPTEMBER 4, 2008
                        ____________



  Before F LAUM, M ANION, and E VANS, Circuit Judges.
   M ANION, Circuit Judge. Dr. Kevin Renken, a professor
at the University of Wisconsin-Milwaukee (“University”),
filed a complaint pursuant to 42 U.S.C. § 1983 asserting
2                                                 No. 07-3126

that University officials 1 had retaliated against him for
exercising his First Amendment rights when he com-
plained about the University’s use of grant funds. The
district court granted summary judgment in favor of the
University, and Renken appeals. We affirm.


                              I.
  Renken is a tenured professor at the University’s
College of Engineering and Applied Sciences (“CEAS”).
According to chapter 4.03 of the University Policies and
Procedures manual, faculty members are “responsible for
teaching, researching, and public service.” A University
faculty member’s responsibilities are multi-faceted. For
instance, the University evaluates a faculty member’s
execution of these responsibilities as well as his “profes-
sional and public service and contribution to the institu-
tion.” Wis. Adm. Code § UWS 3.06(b). See also The Univer-
sity of Wisconsin-Milwaukee Policies & Procedures 3.17(1)
(“Teaching, research and service are all to be considered
in any judgment concerning promotion or appointment
with tenure, specifically as measured by demonstrated
teaching ability, professional competence, past and antici-
pated creative accomplishments, and contributions and


1
  Specifically, Renken sued Dr. William Gregory, CEAS Dean,
Dr. William Rayburn, Dean of the Graduate School, Dr. John
Wanat, University Provost and Vice Chancellor for Academic
Affairs, and Dr. Nancy Zimpher, University Chancellor from
1998 until the end of September of 2003. For ease of reference,
we will collectively refer to the defendants as the University.
No. 07-3126                                                     3

service to the public, the University, and to the faculty
member’s profession.”). Considerations for full professor-
ship include a faculty member’s grants and the projects
developed from the grants. During his time at the Univer-
sity, Renken obtained more than $300,000 in education
and research funds, including grants from the National
Science Foundation (“NSF”).
  Renken and several of his colleagues, Professors Tracy
Posnanski, Andrew Price, and John Reisel, applied for a
grant from NSF for a project entitled “Establishment of
Collaborative Thermal Engineering Technology Labora-
tory by UWM Mechanical Engineering Faculty and Under-
graduate Students.” The purpose of the proposal was “to
develop a mechanism for enhancing the education of
engineering undergraduates at [the University] through
the addition of laboratory components” to courses, which,
at the time of the grant application, did not have hands-on
laboratory content. As noted by Dr. Al Ghobanpoor,
Professor and Associate Dean of CEAS, in a letter in
support of the grant application, “The laboratories will
enhance the education of hundreds of students a year
who take these courses.” Renken was the principal in-
vestigator/project director who signed and submitted
the grant proposal. 2


2
  A principal investigator “is the individual designated by the
grantee, and approved by NSF, who will be responsible for
the scientific or technical direction of the project.” NSF Grant
Policy Manual § 210, http://www.nsf.gov/pubs/stis1995/nsf9526/
nsf9526.txt (last visited August 20, 2008). In exchange for his
                                                    (continued...)
4                                               No. 07-3126

  Among other things, Renken included a budget with
the grant project proposal. In the summary budget pro-
posal, Renken listed the requested funds, which in-
cluded compensation for himself, and Professors Posnan-
ski, Price, and Reisel, as well as compensation for under-
graduate students who worked on the project and
funding for materials, and supplies. The proposed faculty
compensation was to cover course releases, otherwise
called course buy-outs. A course release covered a reduc-
tion in a faculty member’s required teaching course-load
because of the demands associated with the teaching and
administration related to the grant project. The proposal
also listed a University salary-match for “a two-course
reduction of overall teaching load in the form of research
release time for each PI [(principal investigator)] during
the project.”
  The University approved the proposal, which was
submitted to NSF. NSF awarded the University a grant of
$66,499.00 to support the project for a period of three
years. The award was conditioned on the University
providing cost-sharing funds for the project in the
amount of $222,667.00.
  On May 14, 2002, Dean William Gregory sent Renken
and Reisel a proposal about conditions relating to the
University’s matching funds for the NSF grant project for
them to sign. The letter stated that the original grant


2
  (...continued)
work as PI, Renken was to receive a reduced teaching load at
the same level of pay.
No. 07-3126                                                 5

proposal “was signed with the understanding that the
standard practice for matching contributions applied,” and
set forth the proposal for the matching funds. The letter
set forth a “statement of how [the University’s] commit-
ment for matching contributions for [the] proposal will
be met,” for equipment, salaries (course releases for PI’s
like Renken), and laboratory space. Signature lines desig-
nated for Renken and Reisel appeared at the bottom of
the letter below the statement “I agree to the conditions
noted above.”
  In response, Renken and Reisel sent Gregory a letter
cataloguing a list of criticisms regarding the project: a lack
of lab space for the project, Gregory’s proposal for the
use of certain funds for the labs, Gregory’s decision about
course releases related to the project, and the delay in
paying undergraduates working on the project, and the
CEAS’s administration delay in processing purchase
orders relating to the project and the resulting loss of
certain vendors. Citing NSF instructions regarding pro-
gram solicitations Renken and Reisel contended that
Gregory’s fund proposal contravened NSF regulations
regarding matching funds. They noted throughout the
letter that the grant project was educational and over-
loaded their normal teaching duties. Renken and Reisel
concluded, “it is unclear why our signatures are needed
on your letter since we do not have signature authority. In
addition, we do not want to advocate the violation
of the NSF regulations.”
  After this exchange with Gregory, Renken filed a com-
plaint against Gregory with Dr. Ann Snyder, chair of the
6                                                No. 07-3126

University Committee. Renken cited the non-processing
of the hourly contracts for undergraduates who worked on
the NSF project. In Renken’s opinion, the non-payment
was “a vindictive action by Dean Gregory because the
PIs have pointed-out inconsistencies on the part of his
office.”
  On July 26, 2002, Gregory revised his May 14th letter,
striking a portion of the original letter regarding lab space.
In an accompanying memorandum, Gregory noted that
Renken had been previously informed that expenditures
related to the project would not be approved until Renken
and Reisel signed the May 14th letter. Gregory also ac-
knowledged Renken and Reisel’s contact of the University
Committee regarding the May 14th letter. Finally, Gregory
notified them that a rejection of the proposal would
prompt Gregory to contact the Dean of the Graduate
School to initiate the cancellation of the NSF grant.
  Renken did not sign Gregory’s revised letter, but rather
submitted a request for a course buy-out for the NSF
project. On August 27, 2002, in response to Renken’s
request, Gregory sent Renken a letter notifying Renken
that the NSF project account was not a valid account.
Specifically, Gregory noted that because Renken and
Reisel did not sign his July 26, 2002 letter, the University
had commenced the process of returning the grant
funds to NSF.
  Two days later, on August 28, 2002, Renken e-mailed
Judith Temby, Secretary of the University’s Board of
Regents, recounting the difficulties he was having with
Gregory in relation to the grant project. In the correspon-
No. 07-3126                                             7

dence, Renken stated that Gregory’s office had not pro-
vided the lab space or matching funds for the project,
including course release funds. Among other things,
Renken also informed Temby that Gregory wanted Renken
and Reisel to sign off on the letter in which Renken
stated Gregory was proposing using funds in violation
of NSF policies. Renken stated:
   the Dean’s office has harassed, discriminated against,
   and frustrated our educational and research activities
   by delaying/refusing: Personnel Action Forms for PIs
   and their undergraduate and graduate students,
   External Requisitions to purchase equipment, supplies
   and materials, and other expenditure items that were
   part of this grant and other grants not associated with
   this one which are directed by the Co-PIs. I find the
   Dean’s actions unprofessional and vindictive in
   nature. The [University] System has no place for
   an individual, especially an administrator, who has
   little concern for the students and frustrates produc-
   tive faculty members.
  In a letter dated September 9, 2002, Renken also wrote
Dr. Marcia Parsons, chair of the University Committee,
reiterating his complaint made to Snyder, Parsons’s
predecessor, regarding the payment of undergraduates.
Renken again sought an investigation of the non-process-
ing of hourly contracts of undergraduate student assis-
tants. Also in this second complaint, Renken complained
about an allegedly disturbing voicemail left by another
professor on Renken’s answering service, and Gregory’s
statement that the University Committee had advised
Renken and Reisel to sign the May proposal.
8                                               No. 07-3126

  On November 1, 2002, the Dean of the Graduate School,
William Rayburn, presented a compromise proposal to
Renken and Reisel, who, in turn, rejected the compromise.
At this point, the University decided to return the grant
to the NSF.
  Renken filed suit in the Eastern District of Wisconsin
asserting a claim under 42 U.S.C. § 1983 asserting a viola-
tion of his First Amendment rights. Renken alleged that
the University had reduced his pay and terminated the
NSF grant in retaliation for his exercise of his First Amend-
ment rights when he criticized and complained about the
University’s proposed use of the grant funds. The district
court granted the University’s motion for summary
judgment, concluding that Renken’s complaints about
the grant funding were made as part of his official duties,
rather than as citizen, and therefore were not protected
by the First Amendment. Alternatively, the district court
concluded that if Renken spoke as a citizen and not as
part of his official duties, his speech was still not pro-
tected because it related to a matter of private interest,
namely Renken’s teaching and research, and not a
matter of public concern. Renken appeals.


                             II.
  We review a district court’s grant of a motion for sum-
mary judgment de novo. Sigsworth v. City of Aurora, 487
F.3d 506, 508 (7th Cir. 2007). Summary judgment is ap-
propriate if “the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the
affidavits, if any, show that there is no genuine issue
No. 07-3126                                                  9

of material fact and that the moving party is entitled to
a judgment as a matter of law.” Fed. R. Civ. P. 56(c).
   In order for a public employee to raise a successful
First Amendment claim, he must have spoken in his
capacity as a private citizen and not as an employee.
“[W]hen public employees make statements pursuant to
their official duties, the employees are not speaking as
citizens for First Amendment purposes, and the Con-
stitution does not insulate their communications from
employer discipline.” Morales v. Jones, 494 F.3d 590, 595
(7th Cir. 2007) (quoting Garcetti v. Ceballos, 126 S. Ct. 1951,
1960 (2006)). Determining what falls within the scope of
an employee’s duties is a practical exercise that focuses
on “the duties an employee actually is expected to per-
form.” Id. at 596 (quoting Garcetti, 126 S. Ct. at 1962).
“Formal job descriptions often bear little resemblance to
the duties an employee actually is expected to perform,
and the listing of a given task in an employee’s written
job description is neither necessary nor sufficient to
demonstrate that conducting the task is within the
scope of the employee’s professional duties for First
Amendment purposes.” Garcetti, 126 S. Ct. at 1962. Only
if Renken was speaking as a citizen and not as an em-
ployee, will we “inquire into the content of the speech” to
ascertain whether his speech touched on a matter of
public concern to determine whether it is protected
speech. Speigla v. Hull, 481 F.3d 961, 965 (7th Cir. 2007)
(citations omitted).
  Renken argues that the tasks that he conducted in
relation to the grant were implemented at his discre-
10                                               No. 07-3126

tion “while in the course of his job and not as a requirement
of his job.” As a professor, Renken was responsible for
teaching, research, and service to the University. In ful-
fillment of his acknowledged teaching and service re-
sponsibilities, Renken acted as a PI, applying for the NSF
grant. This grant aided in the fulfillment of his teaching
responsibilities because, as Renken notes in his reply
brief, the grant was an education grant for the benefit
of students as “undergraduate education development.”
Moreover, because of his responsibilities as PI, Renken
was entitled to a reduction in his teaching course load.
In his capacity as PI, Renken administered the grant by
filing a signed proposal, including a budget regarding the
proposed grant and University funds involved in the
project, seeking compensation for undergraduate partici-
pants, applying for course releases, and noting what
appeared to be improprieties in the grant administration.
Renken complained to several levels of University
officials about the various difficulties he encountered in
the course of administering the grant as a PI. Thereby,
Renken called attention to fund misuse relating to a
project that he was in charge of administering as a Uni-
versity faculty members. In so doing, Renken was speaking
as a faculty employee, and not as a private citizen,
because administering the grant as a PI fell within the
teaching and service duties that he was employed to
perform. See Garcetti, 126 S. Ct. at 1960; Tamayo v.
Blagojevich, 526 F.3d 1074, 1092 (7th Cir. 2008) (noting
that an “official, in so informing the legislators [of irregu-
larities], was discharging the responsibilities of her
office, not appearing as ‘Jane Q. Public.’ Reporting
No. 07-3126                                                  11

alleged misconduct against an agency over which one
has general supervisory responsibility is part of the duties
of such an office.”), Spiegla, 481 F.3d at 967.
  We note, too, that whether Renken was explicitly re-
quired to apply for grants does not address whether
his efforts related to the grant, including his complaints,
were a means to fulfill his employment requirements,
namely teaching and research. Moreover, Renken chose
to exercise whatever discretion he had in this regard. See
Morales, 494 F.3d at 598 n.3 (7th Cir. 2007). Contrary to
Renken’s urging, “focus[ing] on ‘core’ job functions is too
narrow after Garcetti, which asked only whether an ‘em-
ployee’s expressions [were] made pursuant to official
responsibilities.’ ” Spiegla, 481 F.3d at 966 (quoting Garcetti,
126 S. Ct. at 1961).
  Along the same lines of his initial argument, Renken
asserts that his speech was outside his employment
because it was “[s]olely by the terms of the Grant, not
his job, [that he] was required to complain if money was
taken by the University.” As we have noted above, the
proper administration of an educational grant fell
within the scope of Renken’s teaching duties at the Univer-
sity, so much so that he would receive a reduction in
his teaching load for serving as a PI for the project. More-
over, in his affidavit filed with the district court, Renken,
himself acknowledged the import of the NSF grant to his
job, stating, “My grants and the projects I develop from
them must be documented and are a major factor con-
sidered in earning Full Professorship at [the University].”
12                                               No. 07-3126

  Renken cites Morales v. Jones, 494 F.3d 590 (7th Cir. 2007),
in support of his contention that his speech was pro-
tected because his job duties did not extend to making
formal complaints. In Morales, we held that the state-
ments a police officer made to an assistant district
attorney regarding the harboring of a fugitive by the
chief of police was within the officer’s employment, but
the officer’s statements on the same subject in the
course of a civil lawsuit deposition were made as a
private citizen. Specifically, we stated that “[b]eing de-
posed in a civil suit pursuant to a subpoena was unques-
tionably not one of Morales’ job duties because it was
not part of what he was employed to do.” Id. at 598. Here,
by Renken’s own admission, his employment status a
full professor depended on the administration of grants,
such as the NSF grant. It was in the course of that ad-
ministration, that Renken made his statements about
funding improprieties within the confines of the
University system and as the principal PI. Therefore,
Morales does not support Renken’s contention that his
speech is protected.3 Because Renken’s speech is not
protected, his First Amendment claim fails.




3
   Because Renken’s speech was made as an employee and not a
citizen, we need not address whether his speech addressed
a matter of public concern to determine whether it not pro-
tected by the First Amendment.
No. 07-3126                                         13

                          III.
  Renken made his complaints regarding the University’s
use of NSF funds pursuant to his official duties as a
University professor. Therefore, his speech was not
protected by the First Amendment. The district court
properly granted summary judgment in favor of the
University, and we A FFIRM .




                         9-4-08